Citation Nr: 1202002	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-46 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977, December 1990 to June 1991, and May 1994 to August 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, a hearing was held before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A December 2001 rating decision denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus; the Veteran did not file an appeal to this decision. 

2.  Additional evidence received since the December 2001 rating decision relates to unestablished facts necessary to establish the claims for service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims. 

3.  There is an approximate balance of the positive and negative evidence as to whether the Veteran has bilateral hearing loss and tinnitus as a result of service. 


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  The evidence relating to the claims for service connection for bilateral hearing loss and tinnitus received subsequent to the December 2001 rating decision is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 
  
3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue involving the Veteran's claims adjudicated below.  This is so because the Board is taking action favorable to the Veteran in the decision below.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection for bilateral hearing loss and tinnitus were denied in the December 2001 rating decision; the Veteran did not appeal this decision, and it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The evidence before the adjudicators at the time of the November 2001 rating decision included the service treatment records which did not reveal any evidence of hearing loss or tinnitus.  Also of record was a report from May 2001 VA audiometric testing that did not result in hearing loss disability as defined by 38 C.F.R. § 3.385.  The claim for service connection for bilateral hearing loss was denied in the December 2001 rating decision on the basis of there being no evidence that hearing loss was incurred or caused by service and no evidence of hearing loss within one year of service.  Service connection for tinnitus was denied on the basis of there being no evidence that tinnitus was incurred in or caused by military service.  

Evidence added to the claims file since the December 2001 rating decision, as discussed in more detail below, includes medical evidence relating current hearing loss disability and tinnitus to service.  Thus, as its was the lack of such evidence that was the basis of the denials of the claims for service connection for these disabilities in the December 2001 rating decision, the Board finds that this evidence relates to an unestablished fact necessary to establish each claim and raises a reasonable possibility of substantiating each claim.  As such, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 C.F.R. § 3.156(a); Shade, supra.

Merits of the Claims

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition using the Maryland CNC test must be lower than 94 percent.  38 C.F.R. § 3.385.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Detailing the evidence linking hearing loss and tinnitus to service, reports from a private audiologist dated in July 2009, after referencing the Veteran's history of noise exposure in the military, noted that the Veteran suffers from constant bilateral tinnitus which the Veteran stated began in 2001.  The Maryland CNC testing at that time showed speech discrimination to 80 percent in the right ear and 84 percent in the left, and such findings represent hearing loss disability in each ear for VA purposes under 38 C.F.R. § 3.385.  The examiner concluded that the Veteran's tinnitus was more likely than not related to acoustic trauma given the described history and clinical findings.  

This same audiologist examined the Veteran in June 2011, with the Maryland CNC testing showing speech discrimination to 92 percent in the right ear and 72 percent in the left.  These findings also represent hearing loss disability in each ear for VA purposes under 38 C.F.R. § 3.385.  The Veteran also described constant tinnitus at this examination, which the examiner stated was a "very common" symptom of sensorineural hearing loss.  The examiner concluded that based on the Veteran's history, the Veteran's sensorineural hearing loss was more likely than not the result of noise exposure experienced by the Veteran during his service in the military.  

There is evidence weighing against the Veteran's claims in the form of reports from an October 2008 VA examination that included audiometric testing that did not show hearing loss disability as defined by 38 C.F.R. § 3.385.  The conclusion by the VA examiner was that it was less likely as not that the Veteran's hearing loss or tinnitus were the result of service.  With respect to tinnitus, it was noted that the "rare" and "brief" tinnitus described by the Veteran at that time was not typical of tinnitus caused by acoustic trauma.  

The Veteran has consistently communicated to examiners and VA adjudicators, including the undersigned at the May 2011 hearing, that he believe he has tinnitus and hearing loss as result of exposure to loud engine noise during his third period of active duty coincident with duty as a truck driver.  The Veteran's Department of Defense Form 214 from his third period of active duty provides some corroboration of the Veteran's described duties therein as the military occupational specialties listed on this document include "Motorized Transport Operator."  The Veteran also testified to the undersigned that he was in close proximity to tank fire during service.  No post-service exposure to acoustic trauma has been described, with the Veteran testifying that he has worked as a letter carrier with the United States Postal Service since his separation from service, with no responsibilities involving exposure to loud machines, such as mail sorting, or recreational activities, such as hunting, that involve exposure to acoustic trauma.  

The Veteran is competent to assert that he has had problems with hearing since service, and the Board finds these assertions to be credible.  Hearing loss disability as defined by regulation is currently demonstrated given the speech recognition scores demonstrated on Maryland CNC testing in July 2009 and June 2011, and there is competent evidence linking the Veteran's hearing loss to in-service acoustic trauma in the form of the June 2011 private audiologist's opinion.  While the October 2008 VA examination report contained a negative medical nexus opinion, this opinion merely places the probative weight of the positive and negative evidence in relative balance, rather than placing the preponderance of the evidence against the claim.  Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied.  Without finding error in the RO's action, the Board finds that the evidence is in relative equipoise and concludes that service connection for bilateral hearing loss may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to tinnitus, as stated by the undersigned at the May 2011 hearing, the Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, the Veteran's descriptions of tinnitus are found to be credible, to include his testimony regarding continuing symptomatology associated with tinnitus after service.  Davidson, supra.  The Board recognizes that the Veteran reported an onset of tinnitus in 2001 to the private audiologist in July 2009, but in sworn testimony to the undersigned, he clarified that his problems with tinnitus, as well as hearing loss, began in during his third period of service.  Moreover, the private VA audiologist in July 2009 supported the Veteran's contentions by finding it more likely than not that the Veteran's tinnitus was due to acoustic trauma.  There being no indication of acoustic trauma at any time other than during service related by the Veteran to this examiner or elsewhere, the Board accepts the July 2009 opinion as one that links tinnitus to in-service acoustic trauma.  

While there is negative evidence weighing against the Veteran's claim in the form of the opinion following the October 2008 VA examination finding it less likely than not that the Veteran's tinnitus was the result of service, this opinion was at least in part based on the fact that the Veteran only described "rare" occurrences of tinnitus at that time, which the examiner found not to be typical of the type of tinnitus caused by exposure to acoustic trauma.  As noted above, the Veteran described his tinnitus as being constant at the June 2011 private audiological examination, and this opinion, in combination with the credible and competent assertions of the Veteran, places the weight of the positive and negative evidence in relative balance with respect to this claim.  As such, the Board has resolved all reasonable doubt in favor of the Veteran and concludes that service connection for tinnitus may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

	(CONTINUED ON NEXT PAGE)













ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only the appeal is granted. 

New and material evidence having been received, the claim for entitlement to service connection for tinnitus is reopened, and to that extent only the appeal is granted. 

Service connection for bilateral hearing loss is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


